

Exhibit 10.8


SALES COOPERATION FRAME AGREEMENT




Consignor: Changshu Huaye Steel Strip Co., Ltd. (“Party A”)
Consignee: Shanghai Huaye Iron & Steel Group Co., Ltd. (“Party B”)


Based on the friendly negotiation and mutual benefits, the Parties reach the
following agreement concerning sales cooperation between the Parties:



1.  
Party A agrees to entrust Party B as its sales agent to sell the products
manufactured by Party A.




2.  
Party B may, under its own name, negotiate and execute relevant contracts with
the clients, provided that major contract provisions such as the types,
specifications, unit price of the purchased source materials shall be notified
to and agreed by Party A before any final agreement is executed. Party B shall
be solely responsible for any failure of performing any sales contract executed
by Party B without consent of Party A.




3.  
Entrusted products shall be delivered at the location of Party A. Where the
products shall be delivered to the location of Party B, Party B shall be
responsible for the transportation.




4.  
Party A shall deduct 5‰ from the unit sales price of Party B when selling the
products to Party B and the deducted 5‰ is the commission to Party B. The
detailed settlement and payment method shall be negotiated by the Parties upon
delivery of products to Party B.




5.  
The term of this Agreement is one year, starting from January 1, 2007 and ending
on December 31, 2007. This Agreement will be automatically terminated upon
expiry. Where the Parties decide to continue the cooperation, a separate
agreement shall be reached one month before the expiry of this Agreement.




6.  
For any issues that are not covered under this Agreement, the Parties may
conduct further negotiation. Where such issues cannot be settled through
negotiation, they shall be subject to the Contract Law.




7.  
This Agreement is made in two originals, with each party holding one. This
Agreement shall take effective upon execution.


 

--------------------------------------------------------------------------------



   

 
 
 
Changshu Huaye Steel Strip Co., Ltd.
Shanghai Huaye Iron & Steel Group Co., Ltd.
(Corporate Seal)
Dated: December 7, 2006
(Corporate Seal)
Dated: December 7, 2006

   
 
 
 

--------------------------------------------------------------------------------

